Manning J.:
The only question in this case is one of costs.
The plaintiff in error, having sued the defendants, a municipal corporation, in the Circuit Court for St. Clair county, and recovered a verdict for $93.20 damages, the Court gave judgment for costs in favor of defendants, to be deducted from the plaintiff’s judgment for damages.
Section 5597 of the Compiled Laws provides that, In the following cases, if the plaintiff recover judgment by ■default, upon confession, verdict, demurrer or otherwise, in any action or proceeding at law, he shall recover his costs. The remaining • part of the section is subdivided into seven parts, the fourth subdivision of which is as follows: In all actions for the recovery of any debt or ■damages, or for the recovery of penalties or forfeitures, in cases -.where such actions are not cognizable before a justice of the peace, and in all actions of replevin.
By section 3653 (Comp. L.) it is provided that justices -of the peace shall have original jurisdiction of all civil *204actions, wherein the debt or damages do not exceed the sum of one hundred dollars. This language is broad enough to embrace corporations. But § 3Y00, a part of the same chapter, provides, that all actions against corporations excejDt municipal corporations shall be cognizable before a justice of the peace, in like manner and with the like restrictions as the same are or may be, by law, before a justice of the peace when brought against an individual. The two sections must be construed together, and when so construed municipal corporations are excepted from the jurisdiction of justices courts, and the plaintiff was consequently entitled to costs under the fourth subdivision of §5591.
The clause iu the act incorporating the City of St. Clair, that the corporation may sue and be sued iu all courts of law and equity, must be understood to mean, iu all courts of law and equity having jurisdiction of the case. It was not intended to enlarge the jurisdiction of our courts, or to permit a bill to be filpd in equity, by or against the city, in a matter clearly cfognizable in a court of law, as would be one of its effects if construed literally.
The judgment for damages iu favor of plaintiff is affirmed; and the judgment for costs, iu favor of defendants, is reversed, with costs in this Court and in the Court below to plaintiff
The other Justices concurred.